Citation Nr: 1109506	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-26 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to July 2006

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Lincoln, Nebraska, VA Regional Office (RO).  

In a July 2009 VA Form 9, the Veteran requested a hearing.  In February 2010, the Veteran withdrew his hearing request.  


FINDING OF FACT

Tinnitus is attributable to service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for tinnitus as a result of in-service noise exposure.  Having considered the evidence, a finding in favor of service connection is supportable.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) is consistent with cavalry scout and his awards and decorations include a Combat Action Badge.  In addition, the April 2009 rating decision reflects the AOJ's determination that the Veteran's posttraumatic stress disorder (PTSD) is related to in-service combat stressors, and the March 2009 VA PTSD examination report notes an in-service incident involving detonation of a bomb during service in Iraq.  The Board notes that 38 U.S.C.A. § 1154(b) aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Regardless, for purposes of verification of an in-service event, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran only needs to offer independent evidence of an event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In a February 2009 statement, the Veteran noted an onset of tinnitus during service associated with loud noise exposure, and the March 2009 VA examination report notes a history of in-service noise exposure in association with explosions, weapons, aircraft, and engines.  The Board notes that while the VA examiner opined that the Veteran's recurrent tinnitus is more likely related to post-service noise exposure, the Veteran reported the use of hearing protection in association with post-service employment.  

In addition, while the examiner noted that normal hearing at separation suggested the Veteran's tinnitus is less than likely related to in-service noise exposure, and while service connection for hearing loss has not been established, the United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability.  In this case, the Board finds there is competent and credible evidence tending to establish that tinnitus is related to in-service noise exposure.  

The Veteran is competent to identify tinnitus and that such had an onset in association with noise exposure during service and such is not inconsistent with the circumstances of his service.  The Board notes that an April 2006 service treatment record reflects complaints of ear pain, and the March 2009 VA examiner reported recurrent tinnitus.  In this case, there is competent and credible evidence relating tinnitus to noise exposure during service, and resolving all doubt in the Veteran's favor, the evidence tends to establish tinnitus related to in-service noise exposure.  Thus, a finding in favor of service connection for tinnitus is supportable.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


